Title: From George Washington to Major General John Sullivan, 8 May 1779
From: Washington, George
To: Sullivan, John



Dr Sir
Head Quarters Middlebrook 8th May 1779.

I have ordered a regiment from General Poors brigade to Easton, which I expect will march from Peekskill in two or three days. It is directed to proceed by New-Windsor, and from thence by the way of Mohocamac.
I advise you of this, that you may meet it with such instructions at Mohoccamac or on the Road as relates to its route from that place, or whatsoever else you may judge proper on the occasion.
By Colonel Stewart who carries this letter I sent you the best maps I have of the country; and I have to request your usual exertions in carrying into execution, and completing with all possible dispatch those things on which our operations depend. I need not say how anxious I am to see it commenced; how precious every moment is at this period, or how necessary to push matters with all industry in our Power.
Col. Stewart is well informed in several particulars which may be of use, such as roads—distances—places for Magazines & the like—you may therefore consult him on such points. I am Dr Sir &
G.W.

P.S. I inclose you a Pougkeepsie paper, by which you will observe some of your work has been anticipated by Col. V. Schaik.

